                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


December 14, 2018

VIA ECF

Hon. Peggy Kuo, U.S.M.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     DISH Network L.L.C. v. Goyal Group Inc. et al., No. 18 Civ. 3857 (ENV)(PK)

Dear Judge Kuo:

        We represent Plaintiff DISH Network L.L.C. (“DISH”) in the above referenced action.
Pursuant to the initial Scheduling Order (Dkt. 30), please accept this letter as the parties’ joint
status report.

       Initial Disclosures

       All parties have served their Rule 26(a) initial disclosures. DISH served its initial
disclosures on September 18, 2018. Goyal Group Inc. and Chandra Goyal served their initial
disclosures on September 19, 2018. DISH served supplemental initial disclosures on December
7, 2018. ABC 1 NYC Inc. and Sonam Sangpo served their initial disclosures on December 7,
2018. Rana Technology Inc. and Mohammad Rana served their initial disclosures on December
14, 2018.

       DISH’s Written Discovery and Defendants’ Responses

        DISH served first sets of interrogatories and requests for production on Goyal Group Inc.,
Chandra Goyal, ABC 1 NYC Inc., Sonam Sangpo, Rana Technology Inc., and Mohammad Rana
on October 15, 2018. Goyal Group Inc., Chandra Goyal, ABC 1 NYC Inc., and Sonam Sangpo
served responses to DISH’s first sets of interrogatories and requests for production on November
14, 2018. Rana Technology and Mohammad Rana have not responded to DISH’s first sets of
interrogatories and requests for production claiming their responses are not due until thirty days
after the Court’s November 26, 2018 Order granting their motion to vacate the Clerk’s entry of
default, which is December 26, 2018.
                                                                                              Page 2



       On October 15, 2018, DISH served a subpoena for documents on Nearaj Bhalla, whom
ABC 1 NYC Inc. and Sonam Sangpo have alleged is the principal and owner of ABC 1 NYC Inc.
Nearaj Bhalla served a response to DISH’s subpoena on November 19, 2018.

       Goyal Group Inc. and Chandra Goyal produced documents numbered GGI 0000001-246
on November 20, 2018. ABC 1 NYC Inc. and Sonam Sangpo produced documents numbered
ABC 0000001-48 on November 20, 2018 and documents numbered ABC 000049-81 on November
30, 2018. Nearaj Bhalla produced documents numbered NB 000001-31 on November 20, 2018
and documents numbered 0000032-64 on November 30, 2018.

       Defendants’ Written Discovery and DISH’s Responses

      Goyal Group Inc. and Chandra Goyal served their first set of requests for documents on
DISH on October 15, 2018. DISH served its response on November 14, 2018. DISH produced
documents numbered DISH 000001-11336 on November 21, 2018.

       ABC 1 NYC Inc. and Sonam Sangpo served their first set of requests for documents on
DISH on November 7, 2018. DISH served its response on December 7, 2018. ABC 1 NYC Inc.
and Sonam Sangpo’s first set of request for documents is nearly identical to Goyal Group Inc. and
Chandra Goyal’s first set of requests for documents. The documents DISH produced on November
21, 2018, numbered DISH 000001-11336 were also produced in response to ABC 1 NYC Inc. and
Sonam Sangpo’s first set of requests for documents.

      Rana Technology Inc., and Mohammad Rana have not served any interrogatories or
document requests.

       Additional Discovery

       DISH, Goyal Group Inc., Chandra Goyal, ABC 1 NYC Inc., and Sonam Sangpo are
reviewing the written discovery responses and document production. The parties may meet and
confer regarding alleged deficiencies, but are hopeful that any issues will be resolved without
Court intervention. The parties are also considering whether additional interrogatories and
document requests will be served.

       DISH has identified at least eleven possible fact discovery depositions and is evaluating
how to proceed.

        At this time, the parties believe that all remaining fact discovery will be completed by the
April 5, 2019 fact discovery deadline.

       We thank Your Honor for the Court’s attention to this matter.
                                                         Page 3



                          Sincerely,

                          HAGAN NOLL & BOYLE LLC



                          ________________________________
                          Stephen M. Ferguson

cc:   Counsel of Record
      via ECF
